Title: From Alexander Hamilton to James McHenry, 30 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sepr. 30th. 1799

Enquiry has been made of me by the Commandants of the several regiments with respect to the construction of the last resolution in the Appendix to the Articles of War. They wish to know whether this resolution gives a reward to parties of soldiers who may apprehend deserters. I would thank you for your opinion on the subject. Of the expediency of giving a reward to parties of soldiers that may be successful in the pursuit of deserters I have no doubt as it would make them zealous and active in the search, and would save expence by obviating the necessity of resorting to other means.
With great respect   I am Sir
Secretary of War

 